Citation Nr: 9904119	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  94-42 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hearing loss as the 
residual of a concussion.

2.  Entitlement to service connection for a psychiatric 
disorder, to include anxiety, as the residual of a 
concussion.

3.  Entitlement to service connection for memory loss as the 
residual of a concussion.  

4.  Entitlement to service connection for alcohol abuse as 
the residual of a concussion.  


REPRESENTATION

Appellant represented by:	David W. Glasser, Esq.



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from October 
1979 to July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied service 
connection for the residuals of a concussion.  

The case was previously before the Board in March 1997, when 
it was remanded for examination of the veteran and medical 
opinions.  Generally, the requested development has been 
completed and the Board now proceeds with its review of most 
of the issues on appeal.  The issue of entitlement to service 
connection for memory impairment is the subject of a remand 
which follows the Board's decision.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no competent medical evidence of a psychiatric 
disorder, other than alcoholism, during service.

3.  There is no competent medical evidence of a current 
hearing loss disability.

4.  There is no medical opinion, or other competent evidence, 
linking the veteran's current anxiety disorder to the 
veteran's active military service, or to a head injury during 
service.  

5.  The veteran's service medical records reveal a diagnosis 
of alcoholism.

6.  There is no competent medical evidence of a current 
alcohol abuse disorder.  


CONCLUSION OF LAW

The appellant has not presented well grounded claims for 
service connection for a psychiatric, hearing loss, and 
alcohol abuse disorders, and therefore there is no statutory 
duty to assist the appellant in developing facts pertinent to 
this claim.  38 U.S.C.A. §§ 101(16), 1131, 5107(a) (West 
1991); 38 C.F.R. § 3.303(b) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  

In the present case the veteran claims that he sustained a 
head injury and a concussion during service.  He further 
asserts that as a result of this head injury he incurred a 
psychiatric disorder, hearing loss, and an alcohol abuse 
disorder.  Service department medical records reveal that the 
veteran did indeed incur a head injury in June 1980.  
Specifically, when fighting a forest fire he was struck in 
the head and lost consciousness.  




II.  Hearing Loss

The veteran claims that, as a result of his head injury 
during service, he incurred hearing loss.  

Audiology testing was conducted on the veteran's May 1982 
separation examination.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
0
10
5
LEFT
10
0
5
10
20


In May 1996, a VA audiological evaluation was conducted.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
15
LEFT
10
0
15
20
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
The examiner's summary was that "test results support 
hearing within normal limits for rating purposes in both 
ears."  

VA regulations provided specific criteria to define a current 
hearing loss disability.  Impaired hearing is considered a 
disability for VA purposes when:  the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998) 

In the present case the competent medical evinced of record 
reveals that the veteran does not have a current hearing loss 
disability as defined by VA regulations.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation. 38 U.S.C.A. § 1131 (West 1991); see 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed).  

With no competent medical evidence of a current hearing loss, 
the veteran does not meet the first element required for the 
claim to be well grounded.  See Caluza, 7 Vet. App. at 506.  
As such, the claim for service connection for hearing loss 
must be denied.  

III.  Psychiatric Disorder

The veteran claims that, as a result of his head injury 
during military service, he developed a psychiatric disorder, 
specifically an anxiety disorder.  The veteran's service 
medical records appear to be complete.  There is no 
indication in any of the service medical records of any 
diagnosis of any psychiatric disorder, with the exception of 
alcoholism which is dealt with in section IV below.  On the 
veteran's May 1982 separation examination medical history he 
indicated that he was "nervous about life in general."  
This is the only indication in any of the service medical 
records of any complaint of anxiety.  The psychiatric 
clinical evaluation on the accompanying separation 
examination was "normal" with no abnormalities noted by the 
examining physician.  The veteran separated from military 
service in July 1982.  

In August 1983 the veteran was treated at VA medical center 
(VAMC) Anchorage after a DWI charge.  No diagnosis is noted 
in the treatment notes, but counseling for marital problems 
was recommended.  In January 1984 the veteran received 
private psychiatric treatment.  The diagnosis was adjustment 
disorder and episodic alcohol abuse.  The specific 
psychosocial stressors noted by the treating physician were 
unemployment and being separated from his wife and family.   

Treatment records from a VA mental hygiene clinic from 1994 
to 1996 reveal that the veteran had complaints of depression 
and anxiety.  The impression was "anxiety disorder."

In May 1996 a VA psychiatric examination of the veteran was 
conducted.  The had a depressed mood but affect was normal.  
He reported being easily frustrated and confused.  The 
diagnosis was anxiety neurosis.  

In May 1997 another VA psychiatric examination was conducted.  
The veteran reported getting confused and upset.  The 
diagnosis was "organic brain syndrome with mild anxiety and 
substance abuse."

In December 1997 the most recent VA psychiatric examination 
of the veteran was conducted.  He reported symptoms of 
anxiety and confusion.  Mental status examination revealed 
few if any abnormalities.  After psychological testing was 
conducted the final diagnosis was anxiety disorder.  The 
examining psychiatrist's opinion was that the veteran's 
"subjective psychological difficulties are not the result of 
head trauma."  

The veteran fails to show the required nexus between his 
current anxiety disorder and any in-service disease or injury 
he incurred.  See Caluza, 7 Vet. App. at 506. There is no 
medical evidence establishing a link to the veteran's active 
military service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  Regulations require a continuity of symptomatology 
to link the post-service symptoms to injury during service 
when the fact of chronicity in service is not adequately 
supported.  38 C.F.R. § 3.303(b) (1998).

The evidence of record reveals that the veteran does have an 
anxiety disorder.  However, there is no evidence of any such 
disorder during active service.  The first diagnosis of any 
psychiatric disorder was of an adjustment disorder 
approximately a year and half after the veteran separated 
from service.  There is also no medical evidence which in any 
way relates the veteran's current anxiety disorder to his 
active service or to his head injury during service.  As 
such, the veteran does not meet the second and third elements 
required for the claim to be well grounded.  See Caluza, 7 
Vet. App. at 506; Dean v. Brown, 8 Vet. App. 449, 455 (1995); 
Slater v. Brown, 9 Vet. App. 240 (1996). 

"A claim for a disability cannot be well grounded unless 
there is a medical opinion that links the current disability 
to the appellant's term of service.  In the usual case this 
nexus would consist of a medical diagnosis of a current 
disability that 'looks backward' to an in-service disease or 
injury and links the two."  Martin v. Gober, 10 Vet. 
App. 394 (1997); Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).

IV.  Alcoholism

The veteran also asserts that he warrants service connection 
for alcohol abuse.  A July 1980 service department medical 
record reveals ad diagnosis of habitual alcoholism.  Several 
other service medical records indicated continued treatment 
for alcohol abuse.  

January 1984 private psychiatric treatment records indicate a 
diagnosis of alcohol abuse.  The evidence reveals that the 
veteran continued to abuse alcohol subsequent to this .  A 
May 1996 VA psychological testing report revealed that the 
veteran had relapsed to start drinking alcohol after 
approximately four years of abstinence.  However, the veteran 
was taking steps to cease alcohol abuse and the diagnosis was 
"alcohol dependence in early full remission."

On VA examination in May 1996 the veteran did not indicate 
any current alcohol abuse.   On the May 1997 VA psychiatric 
examination report the veteran indicated that he had not 
abused alcohol since 1990.  The most recent VA examination in 
December 1997 also fails to reveal any current diagnosis of 
any alcohol related disorders.  The evidence of record 
reveals that the veteran has an extensive history of alcohol 
abuse dating from his period of active military service.  
However, the veteran's alcohol disorder has been in full 
remission since approximately 1990.  

There is no competent medical evidence revealing a current 
diagnosis of any alcohol related disorder.  As noted above, 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1131 
(West 1991); see Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that Secretary's and Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).  

With no competent medical of a current alcohol related 
disability, the veteran does not meet the first element 
required for the claim to be well grounded.  See Caluza, 7 
Vet. App. at 506.  As such, the claim for service connection 
for hearing loss must be denied.  

V.  Conclusion

The Board has thoroughly reviewed the claims file.  However, 
we  find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claims are well grounded, they must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
it).  

Although the RO did not specifically state that it denied all 
of the veteran's claims for service connection on the basis 
that they were not well grounded, the Board concludes that 
this error was not prejudicial to the veteran's claims.  See 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Because it is not well-grounded, the veteran's claim for 
service connection for hearing loss is denied. 

Because it is not well-grounded, the veteran's claim for 
service connection for a psychiatric disorder, to include an 
anxiety disorder is denied. 

Because it is not well-grounded, the veteran's claim for 
service connection for alcohol abuse is denied. 


REMAND

As noted in the decision section above, the veteran did incur 
a head injury during service.  He is service connected for a 
seizure disorder which has resulted from this injury.  The 
veteran also claims that this injury has resulted in memory 
impairment.  In November 1997 the most recent VA neurology 
examination of the veteran failed to objectively confirm that 
the veteran had any memory impairment.  However, on prior VA 
examinations the veteran has reported memory impairment.  The 
evidence is equivocal as to whether the veteran has any 
memory impairment.  However the neurologist who conducted the 
November 1997 examination recommended neuropsychological 
testing if the veteran continued to complain of cognitive or 
memory difficulties.  

The veteran has made complaints of memory impairment.  The 
Board notes that the reports of prior psychological testing 
are not particularly clear as to whether the veteran does, or 
does not, suffer from memory impairment.  As such, the Board 
is of the opinion that the suggested neuropsychological 
testing should be conducted to determine if the veteran does 
indeed suffer from memory impairment.  

The United States Court of Veterans Appeals (Court) has held 
that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Halstead v. Derwinski, 3 Vet. App. 
213 (1992).   

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing by 
scheduling the veteran for the appropriate diagnostic tests.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The veteran should be scheduled to 
take the appropriate neuropsychological 
tests to ascertain if he has any memory 
impairment.  A complete copy of the test 
report should be placed in the claims 
file.  

2.  Subsequently, the veteran should be 
examined by a physician of the appropriate 
specialty to ascertain if he has any 
memory impairment  The report of 
examination should include a detailed 
account of all manifestations of the 
disorder found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  If memory impairment is found to 
be present, the physician is requested to 
offer an opinion as to whether such 
impairment is related to the veteran's 
head injury during service and/or his 
service connected seizure disorder.  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner.  The physician should provide 
complete rationale for all conclusions 
reached. 

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  Subsequently, the RO should consider 
the issue remaining on appeal.  


Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his attorney should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

Further adjudication of the question involving service 
connection for memory impairment will be postponed until the 
remand action is completed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

